Citation Nr: 0407461	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for rheumatic fever, 
arthritis, and coronary artery disease.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to July 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which declined the veteran's application 
seeking to reopen a previously denied claim of entitlement to 
service connection for rheumatic fever, arthritis, and 
coronary artery disease.

In July 2003, the veteran and his spouse appeared at the RO 
and offered testimony in support of the veteran's claim 
before the undersigned Veteran's Law Judge.  The transcript 
of the veteran's testimony has been associated with his 
claims file. 

The RO, in a supplemental statement of the case issued in 
November 2002 appears to have determined that new and 
material evidence to reopen the veteran's previously denied 
claims had been received, and then readjudicated the claims 
on a de novo basis in light of all the evidence of record.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that in a matter such as this the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim 
regardless of the RO's action.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); see also Fulkerson v. West, 12 Vet. App. 268, 
269-70 (1999) (per curium).  (Setting aside a Board decision 
to enable the Board to observe the procedure required by law 
for reopening a final decision.)  Furthermore, if the Board 
finds that new and material evidence has not been submitted 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim seeking entitlement 
to service connection for rheumatic fever, arthritis, and 
coronary artery disease is addressed below.



FINDINGS OF FACT

1.  Service connection for rheumatic fever and arthritis was 
denied by a Board decision in July 1962; a March 1979 Board 
decision denied service connection for coronary artery 
disease and determined that the evidence received since the 
Board's decision in July 1962 denying service connection for 
rheumatic fever and arthritis did not establish a new factual 
basis on which to reopen those claims; a subsequent Board 
decision in January 1981 found that the evidence received 
since the Board's March 1979 decision did not establish a new 
factual basis on which to reopen the previously denied claims 
of entitlement to service connection for rheumatic fever, 
arthritis, and coronary artery disease.

2.  The additional evidence received since the January 1981 
Board decision is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims.

3.  Rheumatic fever, arthritis, and coronary artery disease 
were not manifested in service nor were arthritis or coronary 
artery disease shown within one year after service. 


CONCLUSION OF LAW

1.  The evidence received since the January 1981 Board 
decision that denied the veteran's attempt to reopen his 
claims for service connection for rheumatic fever, arthritis, 
and coronary artery disease is new and material and the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2000); 38 C.F.R. §§ 3.156(a), 20.1100 (2003).

2.  Rheumatic fever, arthritis, and/or coronary artery 
disease was not incurred in or aggravated by service, and 
arthritis and/or coronary artery disease may not be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
latter requirement to tell the claimant to provide any 
evidence however has been held to be obiter dictum (a 
judicial comment unnecessary to the decision in the case and 
therefore not precedential).  See VAOPGCPREC 1-2004.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decision noted above, a May 2002 statement of 
the case and a supplemental statement of the case dated in 
November 2002.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  Further, in 
a July 1999 letter, the RO specifically informed the veteran 
of the information and evidence needed from him to 
substantiate his claim.  The record discloses that VA has met 
its duty to assist the veteran also in obtaining evidence 
necessary to substantiate his claim.  Most notably VA and 
private treatment records and reports of comprehensive VA 
examinations provided to him since service, a well as 
pertinent VA medical opinion have been obtained and 
associated with his claims file.  Furthermore, the veteran 
and his spouse were afforded a personal hearing in connection 
with the claim.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.   No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, VA has satisfied both its duty to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

In a Board decision in July 1962 the veteran's claim for 
entitlement to service connection for rheumatic fever and 
arthritis was denied.  A subsequent Board decision in March 
1979 denied the veteran entitlement to service connection for 
heart disease and found that a new factual basis had not been 
established to reopen the previously denied claims of 
entitlement to service connection for rheumatic fever and 
arthritis.  In a January 1981 decision, the Board found that 
evidence received since the March 1979 Board decision failed 
to establish a new factual basis to warrant reopening of the 
veteran's previously denied claims of entitlement to service 
connection for rheumatic fever, arthritis, and coronary 
artery disease.   

The evidence of record before the Board in January 1981, when 
it last considered the issue of whether new and material 
evidence had been submitted to reopen the veteran's 
previously denied claims, included his service medical 
records, which show that the veteran had been hospitalized in 
February 1946 for treatment of tonsillitis, follicular, 
acute, bilateral.  He was rehospitalized in May 1946 with a 
reported history of numerous sore throats and migratory joint 
pains, which usually involved the knee joints and left 
wrists.  It was also recorded that he could not stand heat or 
cold and that his hands became blue in cold weather.  
Examination of the knees and other joints was negative.  It 
was noted that the skin of the veteran's hands appeared 
cyanotic and that there was blotching over the rest of his 
body.  The diagnostic impression was undiagnosed condition, 
manifested by migratory polyarthritis.  The veteran was 
treated in quarters.  Approximately one week thereafter he 
was administratively hospitalized for determination of 
physical fitness.  Physical examination was essentially 
negative except for questionable swelling over the inner 
aspect of the left knee.  He was given a 3-minute shower that 
caused a bluish discoloration of both hands.  X-rays of both 
knees and wrists were negative.  Sedimentation rate, 
urinalysis, serology, chest x-ray, and electrocardiogram were 
negative.  The veteran's electrocardiograph report obtained 
at admission did note rheumatic fever as a clinical 
diagnosis.  Several days later an orthopedic consultation was 
negative and he was returned to duty.  Undiagnosed condition 
manifested by left knee pain and bluish discoloration of the 
hands when exposed to cold was the final diagnosis.  On his 
July 1946 medical examination for service discharge the 
veteran was noted on evaluation of the musculoskeletal system 
to have a mass on the left knee and pain with occasionally 
damp weather.
 
The veteran was hospitalized by VA beginning in January 1961 
for complaints of pain in the back, neck, and occasionally in 
the joints of the hands and feet.  He reported that his 
complaints were similar to those for which he was 
hospitalized in service.  Following an essentially uneventful 
period of hospitalization, the veteran was discharged in 
early February 1961.  The discharge diagnosis was rheumatic 
fever, low-grade activity, treated and improved.  It was also 
noted as a discharge diagnosis that the veteran had no 
rheumatoid arthritis.

The veteran's spouse, in a letter dated in February 1961, 
reported that the veteran had a history of health problems 
dating back to his time in service, which have been 
manifested by attacks of severe pains in his arms and legs.  
She added that she could recall that on several occasions, 
the veteran would complain that his heart "did not feel 
right."  Submitted with her statement, was a copy of a 
letter that she had received from the veteran dated in May 
1946.  In this letter the veteran informs her that he has 
been hospitalized in Germany and that he has arthritis "the 
way they talk." 

In statements, received in March 1962, R. D. Schoregge, M. D. 
reported that in 1957 the veteran was diagnosed as suffering 
from osteoarthritis of the lower cervical spine and myositis.  
A longtime acquaintance of the veteran reported that prior to 
service the veteran was in good health; however in the years 
between August 1947 and March 1951, when the veteran was 
working for him, the veteran complained on many occasions of 
severe pain in the hips and legs.  A subsequent employer 
reported that the veteran was hired in 1954 and that during 
his period of employment it came to his attention that the 
veteran was suffering from arthritis.  He noted that the 
veteran after a hard days work would show a pronounced 
swelling in his left hand and that he would complain of left 
arm and back pain.

On the basis of the evidence described above, the Board in 
July 1962 found that chronic arthritis and rheumatic fever 
were not present in service or for many years subsequent to 
service.

In letters dated in January 1977, February 1977, March 1977, 
and July 1977, James S. Pluth, M.D. reported that the veteran 
had been hospitalized at the Mayo Clinic in December 1976 for 
evaluation of angina, found to suffer from coronary artery 
disease, and underwent bypass surgery.

In September 1978, an article was submitted relating to 
diseases of the heart and circulation, which also included 
sections dealing with coronary occlusion and manifestations 
of rheumatic fever.

A copy of a letter from the veteran to his spouse, dated in 
May 1946, reporting that he had went on sick call due to 
trouble with his legs and that he had been informed that he 
has arthritis was received in September 1978.  

Also received in September 1978 was a letter, dated in June 
1961, from Dr Schoregge summarizing the veteran's medical 
records contained in his files.  He noted that he first saw 
the veteran in September 1950 and since that time that 
veteran was evaluated and/or treated for chronic tonsillitis, 
problems with elevated blood pressure, osteoarthritis of the 
lower cervical spine, heart disease, and myositis.

A Board decision, dated in March 1979 considered the evidence 
then of record, to include the letters from Dr. Pluth, and 
found that the veteran's coronary artery disease was 
manifested many years subsequent to the veteran's service and 
was not shown to be related to service.  This decision also 
found that the evidence received subsequent to the Board's 
earlier decision in 1962, with respect to the veteran's 
claims for service connection for rheumatic fever and 
arthritis failed to alter the factual basis upon which the 
1962 decision rested.

In a statement dated in September 1979, D.P. Daniolos, M.D. 
reported that the veteran's condition has worsened since he 
was diagnosed as suffering rheumatic fever in 1946 while 
serving in the United States Army.

In a letter dated in October 1979, Dhia Allaheverdi, M.D., 
stated that he had reviewed records sent to him by the 
veteran and that they clearly show evidence that he had 
rheumatic fever in service.   Dr Allaheverdi specifically 
referenced the in-service electrocardiographic report that 
noted that the veteran had a clinical diagnosis of rheumatic 
fever.  He also noted that a radiographic record showed that 
the veteran at that time had soft tissue swelling of the 
knees, which he stated was indeed compatible with the 
diagnosis of rheumatic fever.  Dr Alllaheverdi also noted 
that the veteran suffered from acute tonsillitis in service, 
which he stated might have been a factor leading to, or 
aggravating rheumatic fever.  He further noted that on the 
veteran's medical examination for service separation a 
clinical history of arthritis was recorded, and that other 
records (presumably service medical records) provided to him 
by the veteran showed symptoms compatible to rheumatic fever 
such as migrating joint aches and frequent sore throats as 
well as cyanotic skin of both hands suggestive of vascular 
disease, "which may have progressed to involve the coronary 
vessels of the heart."

VA records received in November 1979 show that the veteran 
was hospitalized beginning in March 1969 for complaints of 
chest pain and episodes of epigastric distress.  Duodenal 
ulcer and arteriosclerotic heart disease were diagnosed.

At a personal hearing before a hearing officer at the RO in 
March 1980, the veteran and his spouse testified as to his 
evaluation and treatment in service and subsequent thereto.  
The veteran reviewed letters he had sent to his wife while in 
service informing her of his in-service hospitalization and 
related treatment.  The veteran read into the record extracts 
from Collier's encyclopedia referable to rheumatic fever and 
diseases of the heart.  The veteran and his spouse both 
expressed displeasure with the evidentiary weight accorded 
statements made by the veteran's private physicians that they 
considered supportive of his claims.

Received in July 1980 was a medical treatise entitled The 
Heart Arteries and Veins, which included a review of the 
pathology of small coronary arteries, and a chapter on 
altered cardiovascular function of rheumatic heart disease 
and other acquired valvular diseases.

Medical records received from the Linton Hospital and 
compiled between November 1959 to January 1969 show 
evaluation and treatment provided to the veteran for a number 
of disorders to include bronchopneumonia, severe back and 
abdominal pains.  In February 1962 the veteran was 
hospitalized with pains in all the joints including the 
spinal column, dizziness, pain in the chest, tenderness in 
the epigastrium, fever, tremor and edema of the hands.  
Rheumatic fever was the diagnostic impression rendered.

Additional evidence received in March 1980 and considered by 
the Board in January 1981 included medical treatises on strep 
infections and diseases of the heart as well as a statement 
in support of the veteran's claims from D.P. Daniolos, M.D.  
Dr Daniolos stated the veteran had a history of rheumatic 
fever dating back to 1946 while he was in service.  He noted 
that he had a rather extensive clinical history of the 
veteran dating back to 1943 and that in 1953 the veteran was 
noted in clinical records maintained by a private physician 
to have a previous history of rheumatic fever.  Dr. Daniolos 
further stated that the veteran has had cardiovascular 
problems throughout the past 12 years and "one quite 
strongly can speculate that these conditions were related to 
his rheumatic fever."  He added in summary, that he felt 
that the veteran's numerous cardiac and vascular difficulties 
are indeed related to his old rheumatic fever.

In the Board's decision in January 1981, it was determined 
that the evidence received since the prior Board decisions in 
July 1962 and March 1979 failed to establish a new factual 
basis upon which to warrant favorable consideration of the 
veteran's claims for rheumatic fever, arthritis, and coronary 
artery disease. 

Evidence associated with the claims file since the January 
1981 Board decision and not heretofore of file consists of 
medical treatises, a statement from a private physician dated 
in March 2000, a report of a comprehensive VA examination 
afforded the veteran in August 2002, a pertinent medical 
opinion from a VA physician, dated in September 2002, and 
testimony proffered at the aforementioned hearing in July 
2000, as well as multiple statements from the veteran in 
support of his claim.

The medical treatises discusses clinical recognition and 
medical management of rheumatic heart disease and other 
acquired valvular disease and notes that rheumatic fever is a 
diffuse inflammatory process, which specifically affects the 
heart, joints, and subcutaneous tissue.  Another medical 
treatises submitted at the veteran's most recent hearing, 
among other topics, discusses the etiology and pathogenesis 
of rheumatic fever. Inflammation of the joints is indicated 
to be the most common clinical manifestation.

The veteran's private physician, Anthony M. Tello, M.D. in a 
statement, dated in March 2000 stated that he was in 
agreement with previous statements made by Dr. Daniolos and 
Dr. Allahverdi in the belief that there is "significant data 
to support the diagnosis of rheumatic fever."  Dr. Tello 
makes reference to the veteran's May 1946 EKG on which is 
annotated a clinical diagnosis of rheumatic fever.  He 
further notes that copies of the veteran's service medical 
records in February 1946 and May 1946 reflect diagnoses of 
tonsillitis and an undiagnosed condition manifested by 
migratory polyarthritis, respectively.  He notes that the May 
1946 EKG was normal and "the clinical diagnosis was 
consistent with rheumatic fever."  He added that additional 
records dated in January 1961 show a diagnosis of rheumatic 
fever for which the veteran was prescribed Pentids 400 
thousand units once daily for one year.  From the above, he 
concluded that "these were all criteria to support the 
diagnosis of rheumatic fever while ...(the veteran)... was in 
service."

On his VA examination in August 2002, the veteran's VA 
examiner, a certified physician's assistant, noted the 
contents of the veteran's claims file and that he had been 
requested to provide an opinion as to whether the veteran's 
rheumatic fever had its onset in service and whether the 
veteran's current arthritis and heart problems were a result 
of that condition.  The examiner noted further that the 
veteran presented with a medical textbook, which he stated, 
supported his current claims.  The examiner noted 
"apparently rheumatic fever occurred in this veteran in 
about 1946, while he was on active duty."  He added that it 
is appreciated that the veteran has an EKG record in his 
service medical records with the clinical diagnosis of 
rheumatic fever.  Following a physical examination to include 
a cardiac evaluation, the veteran's examiner concluded that 
the veteran suffers from coronary artery disease with a 
remote myocardial infarction as well as ongoing angina chest 
pain.  He also stated that it was his impression that the 
veteran has an osteoarthritis condition of both knees and 
both ankles.  It was the opinion of the examiner that it 
would be speculative to say that the veteran's coronary 
artery disease is secondary to his history of rheumatic 
fever.  He further stated that he did believe that the 
veteran had an episode of rheumatic heart disease in service 
and that he had a subsequent episode in 196.  He added that 
the bilateral knee and ankle conditions are likely a result 
of osteoarthritis.

 In September 2002 a VA physician reported that she had been 
asked to review the veteran's record and provide an opinion 
on whether the veteran had rheumatic fever in service and, if 
so, whether his coronary artery disease and/or arthritis are 
secondary thereto.  She noted that the veteran in service was 
diagnosed with tonsillitis in February 1946 and that in May 
1946 he was hospitalized for evaluation and treatment of knee 
pain and at that time reported that his symptoms were worse 
with exercise and cold weather.  She also noted that his 
hands would become blue when exposed to the cold.  She 
further noted that laboratory testing and x-rays were normal 
as was an EKG.  She stated that on this EKG the clinical 
diagnosis was given as rheumatic fever.  She further observed 
that the significance of this is not clear since rheumatic 
fever is not mentioned anywhere else in the admission 
history, physical examination, hospital notes or discharge 
summary.  She noted the further clinical evaluations of the 
veteran during this hospitalization and that his final 
diagnosis at discharge was "an undiagnosed condition 
manifested by pain in the left knee and bluish discoloration 
of the hands when exposed to cold."  After describing the 
diagnostic criteria for rheumatic fever and identifying its 
resulting pathology and stating that it is not associated 
with the subsequent development of arteriosclerotic coronary 
artery disease or osteoarthritis, she concluded that there 
was no evidence to suggest that the veteran had rheumatic 
fever in service.  In this regard, she noted that the 
veteran's presenting symptoms in May 1946 would be very 
atypical for rheumatic fever joint symptoms.  She stated that 
she could not explain why rheumatic fever was written on the 
veteran's EKG request form, but did not agree that it was an 
appropriate diagnosis.  She added that it was likely that the 
diagnosis of rheumatic fever was entertained when the veteran 
was first admitted, but by the time he was discharged it was 
not considered a possibility.  The opinion noted that the 
letters from Drs. Allahverdi, Tello, and Daniolos had been 
reviewed and found not to be persuasive.  Here she observed 
that Drs. Allahverdi and Tello rely on the listing of a 
clinical diagnosis of rheumatic fever on the EKG form as 
proof that the veteran had rheumatic fever where she is more 
inclined to accept the discharge diagnosis, "which is the 
medical opinion arrived at after the veteran's evaluation has 
been completed."  With respect to the opinion offered by Dr. 
Daniolos, she noted that he states that the veteran has a 
history of rheumatic fever dating back to 1946 but did not 
provide any supportive documentation.  The opinion concluded, 
in summary, that it is less likely than not that the veteran 
had rheumatic fever while in the service.  It was also opined 
that it is also less likely than not that his later diagnoses 
of coronary artery disease and/or arthritis were due to 
rheumatic fever.

At his most recent hearing in July 2003, the veteran's wife 
described the veteran's medical conditions and his clinical 
history in service and subsequent to service.  She testified 
that the veteran has valvular heart disease in addition to 
other conditions, which she said were all related to 
rheumatic fever suffered in service.  The veteran and his 
spouse challenged the medical opinion obtained in September 
2002, pointed out the statements made earlier by the 
veteran's private physicians in support of his claim, as well 
as, those made by his VA examiner in August 2002 and 
requested that the doctrine of reasonable doubt be applied to 
the veteran's case.     

Whether the Claims for Rheumatic Fever, Arthritis and 
Coronary Artery Disease Are Reopened by New and Material 
Evidence
 
Under the appropriate laws and regulations, the prior 
determinations are final as to the veteran's claims.  See 38 
C.F.R. § 20.1100 (2003).  Consequently, the veteran's claims 
for service connection for rheumatic fever, arthritis, and 
coronary artery disease may not be reopened absent the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (a).  New and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

When presented with a claim to reopen a previously fully 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claim has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In connection with the veteran's current claims the RO in a 
supplemental statement of the case dated in November 2002 
found that the veteran had reopened his claims by the 
submission of new and material evidence then proceeded to 
deny entitlement to service connection for rheumatic heart 
disease, arthritis, and coronary artery disease on the 
merits.  Notwithstanding the RO's decision that the veteran 
has submitted new and material evidence, the Board, as noted 
above, has jurisdiction to consider the issue.  The question 
of whether new and material evidence has been submitted to 
reopen a claim is part of the same "matter" of whether the 
appellant is entitled to service connection for the 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  
(Interpreting the provisions contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  

The Board has reviewed the evidence submitted since the 
January 1981 Board decision when it last considered the issue 
of whether new and material evidence had been received. This 
evidence includes a statement from the veteran's private 
physician, Dr. Tello, dated in March 2000, which reported 
that he was in agreement with letters previously considered 
by the Board, that are supportive of the veteran's assertions 
that he suffered from rheumatic fever while in service.  He 
specifically stated that the clinical record demonstrated 
criteria to support the diagnosis of rheumatic fever in 
service.  Furthermore, the veteran's VA examiner in August 
2002 has stated that he believed that the veteran had an 
episode of rheumatic fever while on active duty.  

The Board notes that while these statements are similar to 
the statements received from Drs. Allahverdi, Tello, and 
Daniolos and previously considered by the Board in its 
earlier decisions, different physicians provide it.  The 
Court has held that a separate opinion was not merely 
cumulative of other evidence in the record, but was 
corroborative, relevant to, and probative of the issue at 
hand and, thus, was considered to be new and material 
evidence.  See Molloy v. Brown, 9 Vet. App. 513 (1996); 
Paller v. Principi, 3 Vet. App. 535, 538 (1992).  

Thus, the Board finds that the additional evidence described 
above is new and material in light of the applicable laws and 
regulations and serves to reopen the veteran's claims

Service Connection for Rheumatic Fever, Arthritis, and 
Coronary Artery Disease


In order for service connection to be granted, it must be 
shown that there is a disability present, which is the result 
of disease or injury which was incurred or aggravated by 
service or in the case of certain diseases, to include 
arthritis and coronary artery disease, manifested to a 
compensable degree within 1 year from service separation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  1137 ; 38 C.F.R. 
§ 3.303, 3.307, 3.309.

The Board observes that there is no clinical evidence during 
service that the veteran suffered from problems with 
osteoarthritis or coronary artery disease or that these 
disorders were clinically suggested therein or within the 
immediate period following service.  Here, we acknowledge 
that on the veteran's July 1946 medical examination for 
service separation "arthritis, left leg, May 1946, 386th 
Station Hospital, Germany" was noted as a "Statement of 
Medical History of Examinee."  This statement indicating 
that the veteran was diagnosed as suffering from arthritis 
during this period of hospitalization is unsupported by the 
medical records associated with that hospitalization.  Here 
we note that x-rays of the veteran's knees in June 1946 were 
interpreted to be negative.  This statement clearly 
represents history related by the veteran at that time, which 
is void of any factual predicate. The first clinical 
diagnosis of osteoarthritis is contained in the summary of 
the veteran's evaluation and treatment by Dr Schoregge and is 
dated to treatment provided to the veteran in 1957, which was 
approximately 11 years after discharge from active duty and 
too remote in time from service to support the claim that it 
had its direct onset therein.  Similarly, too remote in time 
from service to service connect on both a direct or 
presumptive basis is the veteran's coronary artery disease.  
Physicians at the Mayo Clinic where the veteran presented for 
evaluation of angina, approximately 30 years following his 
service discharge, diagnosed this disorder in late 1976.  

The veteran has consistently asserted that he experienced 
rheumatic fever while in service.  In support of his 
assertions, he has pointed to an EKG obtained during a period 
of hospitalization in May 1946 noting the disorder as a 
clinical diagnosis.  

While Drs. Allahverdi, Tello and Daniolos have all concluded 
that the veteran had rheumatic fever during his military 
service none of these physicians have provided convincing 
rationale for their conclusions.  It is clear from their 
statements, as well as the statements made by the veteran's 
VA examiner in August 2002, that the conclusion that the 
veteran had rheumatic fever in service is based primarily, if 
not entirely, on the notation of rheumatic fever as a 
clinical diagnosis on the veteran's May 1946 EKG.  However, 
as the evidence discussed above indicates, the 
contemporaneous medical evidence associated with the 
veteran's hospitalization beginning in May 1946 and contained 
in the claims file is entirely devoid of any showing that the 
veteran preliminary diagnosis of rheumatic fever was 
sustained following further medical evaluation of the veteran 
during this period.  This is evidenced by the final diagnosis 
of an undiagnosed condition manifested by left knee pain and 
bluish discoloration of the hands when exposed to cold 
rendered at hospital discharge in June 1946.    

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post service reference to 
injury sustained in service without a review of service 
medical records is not competent medical evidence.  Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1993).  A medical opinion based on an 
inaccurate factual premise is not probative.  .  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
when reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

Here the Board finds more probative in this matter, the 
medical opinion rendered by a VA physician in September 2002.  
This opinion was based on a review of all of the veteran's 
service medical records, made specific citation to them to 
support the conclusion that rheumatic fever was not present 
in service, and considered the opinions proffered by the 
veteran's private physicians.  This opinion is consistent 
with the contemporaneous service medical records and is more 
persuasive with respect to the issue of service connection 
for rheumatic fever.  

Thus, after a careful review of the record the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for rheumatic fever, 
arthritis and coronary artery disease.  As the preponderance 
of the evidence is against the claim, the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

 

ORDER

Entitlement to service connection for rheumatic fever, 
arthritis and coronary artery disease is denied




	                        
____________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



